Citation Nr: 0418241	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  01-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to December 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in a November 2001 statement, the 
veteran appears to express an intent to file a claim for 
post-traumatic stress disorder.  The Board refers this matter 
to the AOJ.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest during service, 
nor was a psychosis manifest within one year of separation 
from service.

2.  Competent evidence of a nexus between any psychiatric 
disorder and service is not of record.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor can schizophrenia be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 2000 letter, the RO stated that in order to establish 
service connection, the evidence must show a disability, an 
injury or disease that began in or was made worse during 
military service, and evidence showing a reasonable 
possibility that the disability was caused by the injury or 
disease that began in or was made worse during military 
service.  In the November 2001 statement of the case, the RO 
provided the veteran with the text of 38 C.F.R. § 3.303, 
pertaining to the principles relating to service connection. 

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the March 2000 letter, the RO stated that it 
would request service records and medical records from any VA 
medical centers where he had received treatment.  The RO 
stated that the veteran should provide the names of the 
medical centers, dates of treatment, and the condition 
treated.  The RO also stated that if there was any other 
evidence the veteran wanted VA to consider, he should submit 
them.

In a December 2000 letter, the RO stated that it had 
requested the veteran's service medical records.  The RO 
stated that VA would help the veteran obtain evidence that 
would allow it to make a decision on his claim, but that it 
was his responsibility to help VA obtain all the evidence 
necessary to support the claim.  The RO stated that the 
veteran should send copies of treatment records from non-VA 
doctors, hospitals, or clinics where he received care for his 
disabilities.  The RO also stated that it would help the 
veteran obtain these records if he provided proper 
authorization.  The RO also indicated that the veteran should 
submit statements from lay persons who had knowledge of his 
disabilities.

In a January 2001 letter, the RO stated that it had received 
the veteran's service records, service medical records, and a 
copy of an OHA Psychiatric Review Technique form.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the private treatment records identified by the 
veteran.  The veteran indicated that he saw a psychiatrist at 
a VA facility while stationed in Germany.  A search was 
conducted, but no records were located.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for schizophrenia, 
paranoid type.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003).  Service connection for schizophrenia may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran has a current disability of schizophrenia, 
paranoid type, which was diagnosed in a May 2001 VA 
examination report.  Competent evidence of a nexus between 
the current disability and a disease or injury in service is 
not of record, however.  Although the examiner in the May 
2001 examination report stated that the veteran was treated 
for psychiatric problems while in service, such is a bare 
transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Similarly, when seen in 1997, the veteran dated his onset of 
illness to childhood, noting that he was different and had 
thoughts that rushed to his head and that he had fights in 
service.  Such history, without more, does not establish that 
a psychiatric disorder preexisted service or that there were 
manifestations or an increase in manifestations during 
service.  Further, the veteran does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology, including whether his 
schizophrenia is due to a disease or injury in service.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).

The veteran has asserted that his condition became worse when 
he joined the Army due to the stress, pressure and 
aggravation he underwent.  He stated that he went to 
outpatient counseling while in the service.  In another 
statement, the veteran asserted that the stress and trauma he 
was under during service was the onset of his disabilities 
and made him worse.  In an October 1986 suicide screening in 
the service medical records, it was noted that there was no 
evidence of prior psychiatric or neurological treatment, and 
no frequent referral to psychiatric or social work agencies.  
In a November 1987 Report of Medical Examination, psychiatric 
clinical evaluation was normal.  In a November 1987 Report of 
Medical History, the veteran checked a box indicating that he 
did not have nor ever had depression or excessive worry, or 
nervous trouble of any sort.  The Board notes that the 
veteran is competent to state that his symptoms either began 
in or were made worse during service.  However, the Board 
finds the contemporaneous medical evidence more probative as 
to whether symptoms of schizophrenia were manifest during 
service.  

The Board further finds that schizophrenia did not become 
manifest within one year of separation from service.  (In 
this regard, the Board notes that the presumption may attach 
to incurrence or aggravation.)  The first indication that the 
veteran suffered from schizophrenia was a clinical record 
dated in December 1991, which was more than one year after 
separation from service.  Nothing in the report reflects an 
inservice history or manifestations within one year of 
separation.  The veteran has also had diagnoses of major 
depression, a psychotic disorder, and an affective disorder.  
As with the schizophrenia, the Board does not find that 
symptoms of these psychiatric disorders were manifest during 
service or within one year of separation from service.

The Board notes that the veteran had a diagnosis of paranoid 
personality disorder in an October 1993 psychiatric 
evaluation.  A personality disorder is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for schizophrenia, paranoid type, and there is no 
doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



